                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 July 30, 2019
                                 IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

CHAD AUSTGEN,                                          §
    Plaintiff,                                         §
                                                       §
v.                                                     §    CIVIL ACTION NO. H-18-0949
                                                       §
ALLIED BARTON SECURITY                                 §
SERVICES, LLC, n/k/a Allied                            §
Universal,                                             §
     Defendant.                                        §


                                              MEMORANDUM AND ORDER

           This Americans With Disabilities Act (“ADA”) case is before the Court on the

Motion for Summary Judgment (“Motion”) [Doc. # 28] filed by Defendant Allied

Barton Security Services, LLC n/k/a Allied Universal (“Allied”), to which Plaintiff

Chad Austgen filed a Response [Doc. # 33], and Defendant filed a Reply [Doc. # 34].

Having reviewed the full record and the applicable legal authorities, the Court grants

the Motion.

I.         BACKGROUND

           In 2012, Plaintiff was discharged from the United States Marine Corps due to

a back injury he sustained while in Iraq. The back injury was not caused by a specific

event, but was caused when “accumulated stress from carrying combat loads



P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432
compressed several of the discs” in Plaintiff’s lower back. See Deposition of Chad

Austin, p. 15.

           In January 2016, Plaintiff began working for Allied as a Licensed Security

Officer (“Security Officer”) at the Port of Houston. The Security Officers working

for Allied at the Port of Houston provide security at various entrance gates or “posts”

where they are responsible for checking individuals and vehicles seeking to enter the

Port of Houston. The Security Officers must be able “to perform repetitive motion

bending, squatting, reaching and twisting, etc. for up to and over 8 hours.” See

Security Officer Responsibilities, Tab 12 to Motion. Each Security Officer at the Port

of Houston was required to be available to work at any post if the need arose. See

Austgen Depo., p. 40; Affidavit of Katherine Alyea, Tab 11 to Motion, ¶ 7.

           In early September 2016, Plaintiff reported an aggravation of his prior back

injury, which he attributed to the “extensive daily climbing in and out of and under

commercial vehicles” in connection with his work for Allied. See Declaration of Chad

Austgen, Exh. to Response, ¶ 6. Plaintiff notified his account manager of his

“disability and requested accommodation.” See Plaintiff’s Court Ordered Disclosures,

Tab 7 to Motion, p. 2. Plaintiff “made the recommendation that [he] be switched to

a different post as a reasonable accommodation.” See Austgen Decl., ¶ 7.




P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432   2
           After Plaintiff notified Allied of his disability, which he claimed was seriously

aggravated by his work at the Port of Houston, Allied sent Plaintiff home until he was

cleared by his doctor to return to work. Allied gave Plaintiff a “Fitness for Duty

Form” (“Form”) on which his doctor was asked to identify Plaintiff’s specific physical

restrictions. Plaintiff returned the Form on September 23, 2016. At that time, the

Form did not identify any physical restrictions and, instead, identified particular

locations at the Port of Houston where Plaintiff’s doctor believed Plaintiff could work.

See Fitness for Duty Form, Exh. to Response [Doc. # 33-2], ECF p. 3. Allied’s

representative, Terri Hinojosa, advised Plaintiff that the Form did not satisfy Allied’s

requirements because it did not identify Plaintiff’s physical limitations. Plaintiff

thereafter obtained a partial release to work from his physician, which stated that

Plaintiff “has restrictions of no prolonged climbing, bending, or twisting.” See

Release to Return to Work, Tab 16 to Motion. Plaintiff delivered the second Fitness

for Duty Form to Allied on September 26, 2016.

           The next day, September 27, 2016, an Allied Human Resources representative,

Katherine Alyea, communicated with Plaintiff regarding potential worksites other than

the Port of Houston that would accommodate the physical limitations identified by

Plaintiff’s doctor. The next day, Plaintiff advised Ms. Alyea that he would like to

accept the opportunity to interview for a new position. See Austgen Deposition,


P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432    3
pp. 95-96. On September 29, 2016, Plaintiff interviewed for an Allied position at

Phillips 66, and he began working at that facility shortly thereafter.

           Although he had not worked as a supervisor at the Port of Houston, Plaintiff

was classified as a “Site Supervisor” at Phillips 66. This resulted in Plaintiff receiving

the same wage and benefits that he had been receiving as a “Security Officer” at the

Port of Houston. Plaintiff did not complain about the transfer to the Phillips 66

facility and, indeed, he later applied for and accepted a full-time position working for

Phillips 66 directly. See Austgen Depo., p. 34.

           Plaintiff filed this lawsuit on March 26, 2018, and filed an Amended Complaint

[Doc. # 14] on October 5, 2018. Plaintiff alleges that Allied failed to provide him

with a reasonable accommodation. See Amended Complaint, ¶ 4.11. Plaintiff alleges

also that Allied retaliated against him for engaging in protected activity under the

ADA. See id., ¶ 4.13. After the close of discovery, Allied moved for summary

judgment. The Motion has been fully briefed and is now ripe for decision.

II.        APPLICABLE LEGAL STANDARDS

           A.          Summary Judgment Standard

           Rule 56 of the Federal Rules of Civil Procedure provides for the entry of

summary judgment against a plaintiff who fails to make a sufficient showing of the

existence of an element essential to his case and on which he will bear the burden at


P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432   4
trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Curtis v. Anthony, 710

F.3d 587, 594 (5th Cir. 2013); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc). Summary judgment “should be rendered if the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a); Celotex, 477 U.S. at 322-23; Curtis, 710 F.3d

at 594.

           For summary judgment, the initial burden falls on the movant to identify areas

essential to the non-movant’s claim in which there is an “absence of a genuine issue

of material fact.” ACE Am. Ins. Co. v. Freeport Welding & Fabricating, Inc., 699

F.3d 832, 839 (5th Cir. 2012). The moving party, however, “need not negate the

elements of the nonmovant’s case.” Coastal Agric. Supply, Inc. v. JP Morgan Chase

Bank, N.A., 759 F.3d 498, 505 (5th Cir. 2014) (quoting Boudreaux v. Swift Transp.

Co., 402 F.3d 536, 540 (5th Cir. 2005)). The moving party may meet its burden by

pointing out “the absence of evidence supporting the nonmoving party’s case.”

Malacara v. Garber, 353 F.3d 393, 404 (5th Cir. 2003) (citing Celotex, 477 U.S. at

323; Stults v. Conoco, Inc., 76 F.3d 651, 656 (5th Cir. 1996)).

           If the moving party meets its initial burden, the non-movant must go beyond the

pleadings and designate specific facts showing that there is a genuine issue of material


P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432   5
fact for trial. See Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th Cir. 2004);

Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 282 (5th Cir. 2001) (internal

citation omitted). “An issue is material if its resolution could affect the outcome of

the action.” Spring Street Partners-IV, L.P. v. Lam, 730 F.3d 427, 435 (5th Cir.

2013). “A dispute as to a material fact is genuine if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” DIRECT TV Inc. v.

Robson, 420 F.3d 532, 536 (5th Cir. 2006) (internal citations omitted).

           In deciding whether a genuine and material fact issue has been created, the

court reviews the facts and inferences to be drawn from them in the light most

favorable to the nonmoving party. Reaves Brokerage Co. v. Sunbelt Fruit &

Vegetable Co., 336 F.3d 410, 412 (5th Cir. 2003). A genuine issue of material fact

exists when the evidence is such that a reasonable jury could return a verdict for the

non-movant. Tamez v. Manthey, 589 F.3d 764, 769 (5th Cir. 2009) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “‘Conclusional allegations and

denials, speculation, improbable inferences, unsubstantiated assertions, and legalistic

argumentation do not adequately substitute for specific facts showing a genuine issue

for trial.’” Pioneer Exploration, L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th

Cir. 2014) (quoting Oliver v. Scott, 276 F.3d 736, 744 (5th Cir. 2002); accord Delta

& Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 399 (5th Cir.


P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432   6
2008). Instead, the nonmoving party must present specific facts which show “the

existence of a genuine issue concerning every essential component of its case.”

Firman v. Life Ins. Co. of N. Am., 684 F.3d 533, 538 (5th Cir. 2012) (citation and

internal quotation marks omitted). In the absence of any proof, the court will not

assume that the non-movant could or would prove the necessary facts. Little, 37 F.3d

at 1075 (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

           The Court may make no credibility determinations or weigh any evidence. See

Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 229 (5th Cir. 2010) (citing Reaves

Brokerage Co., 336 F.3d at 412-13). The Court is not required to accept the

nonmovant’s conclusory allegations, speculation, and unsubstantiated assertions

which are either entirely unsupported, or supported by a mere scintilla of evidence.

Id. (citing Reaves Brokerage, 336 F.3d at 413); accord, Little, 37 F.3d at 1075.

Affidavits cannot preclude summary judgment unless they contain competent and

otherwise admissible evidence. See FED. R. CIV. P. 56(c)(4); Love v. Nat’l Med.

Enters., 230 F.3d 765, 776 (5th Cir. 2000).

           B.          Standards for ADA Claims

           Title I of the ADA prohibits an employer from “discriminat[ing] against a

qualified individual on the basis of disability in regard to job application procedures,

the hiring, advancement, or discharge of employees, employee compensation, job


P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432   7
training, and other terms, conditions, and privileges of employment.” 42 U.S.C.

§ 12112(a). Under the ADA, discrimination includes “not making reasonable

accommodations to the known physical or mental limitations of an otherwise qualified

individual with a disability who is an applicant or employee, unless such covered

entity can demonstrate that the accommodation would impose an undue hardship on

the operation of the business of such covered entity.” 42 U.S.C. § 12112(b)(5)(A).

           As with Title VII cases, an ADA plaintiff who claims employment

discrimination or retaliation may proceed, in response to a summary judgment motion,

under the McDonnell-Douglas burden-shifting framework. See E.E.O.C. v. LHC

Group, Inc., 773 F.3d 688, 694 (5th Cir. 2014). Under this framework, if the plaintiff

shows a prima facie case of discrimination, the burden shifts to the defendant to

articulate a legitimate, nondiscriminatory reason for its actions; if the defendant does

so, the plaintiff then bears the burden to show that the defendant’s proffered reason

is pretextual. Id.

           To establish a prima facie disability accommodation claim under the ADA, a

plaintiff must demonstrate (1) that he is a “qualified individual with a disability”;

(2) that the disability and its limitations were known to the employer; and (3) that the

employer failed to make reasonable accommodations for those known restrictions.

See Feist v. La. Dep’t of Justice, 730 F.3d 450, 452 (5th Cir. 2013); Molton v. East


P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432   8
Baton Rouge Parish Sch. Bd., 715 F. App’x 310, 314-15 (5th Cir. Oct. 6, 2017). The

ADA defines “disability” as: “(A) a physical or mental impairment that substantially

limits one or more major life activities of such individual; (B) a record of such an

impairment; or (C) being regarded as having such an impairment. . ..” 42 U.S.C.

§ 12102(1). Major life activities for purposes of the ADA include working. 42 U.S.C.

§ 12102(2)(A). The major life activity of working refers to the “inability to work in

a broad class of jobs.” Conner v. La. Dep’t of Health & Hosps., 534 F. App’x 245,

248 (5th Cir. July 1, 2013); Mora v. Univ. of Texas SW Med. Ctr., 469 F. App’x 295,

297 (5th Cir. Mar. 8, 2012); Presta v. Omni Hotels Mgmt. Corp., 2018 WL 1737278,

*8 (S.D. Tex. Apr. 4, 2018) (citing 29 C.F.R. § 1630 (2014)). The ADA requires that

the definition of disability “be construed in favor of broad coverage of individuals .

. . to the maximum extent permitted by the terms of [the statute].” 42 U.S.C. §

12102(4)(A).

           “The ADA provides a right to reasonable accommodation, not to the

employee’s preferred accommodation.” Griffin v. United Parcel Serv., Inc., 661 F.3d

216, 224 (5th Cir. 2011).                     “A disabled employee has no right to a promotion, to

choose what job to which he will be assigned, or to receive the same compensation as

he received previously.” Id. Additionally, “where the disability, resulting limitations,

and necessary reasonable accommodations, are not open, obvious, and apparent to the


P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432               9
employer, the initial burden rests primarily upon the employee . . . to specifically

identify the disability and resulting limitations, and to suggest the reasonable

accommodations.” Patton v. Jacobs Eng’g Grp., Inc., 874 F.3d 437, 444 (5th Cir.

2017).

           To establish a prima facie case of retaliation under the ADA, a plaintiff must

show that (1) he participated in an activity protected under the ADA; (2) his employer

took an adverse employment action against him; and (3) that there is a causal

connection between the protected activity and the adverse action. See Nall v. BNSF

Ry. Co., 917 F.3d 335, 349 (5th Cir. 2019); Feist, 730 F.3d at 454. In the retaliation

context, an adverse action must be so harmful that it “could well dissuade a reasonable

worker from making or supporting a charge of discrimination.” Stringer v. N. Bolivar

Consol. Sch. Dist., 727 F. App’x 793, 804 (5th Cir. Mar. 7, 2018).

III.       ANALYSIS

           A.          Disabled or Perceived as Disabled

           In the Amended Complaint, Plaintiff states that he suffers from chronic back

pain and requested accommodation for his disability. See Amended Complaint, ¶ 4.3.

In the Amended Complaint, he does not identify any major life activities that are

substantially limited by his back pain.




P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432     10
           In his Response to Defendant’s Motion, Plaintiff does not argue that he is

disabled, only that Allied regarded him as disabled. See Response, pp. 8-10. In ADA

cases based on an employer regarding the employee as disabled, “a plaintiff now need

only show that his employer perceived him as having an impairment; he is not

required to show that he is substantially limited in a major life activity . . ..” Mendoza

v. City of Palacios, 962 F. Supp. 2d 868, 871 (S.D. Tex. 2013) (citing 42 U.S.C.

§ 12102(3)(A)). The “regarded as” aspect of the definition of “disability” does not

apply “to impairments that are transitory and minor. A transitory impairment is an

impairment with an actual or expected duration of 6 months or less.” 42 U.S.C.

§ 12102(c)(B).

           Plaintiff has failed to present evidence that Allied regarded him as disabled.

Plaintiff self-reported a disability. Specifically, Plaintiff reported that performing his

job duties was seriously aggravating his prior back injury. Allied stopped Plaintiff

from performing the aggravating job duties and required him to obtain a release from

his physician before he could return to performing those job duties. Allied also

required Plaintiff to obtain an explanation of his restrictions or limitations from his

physician from which Allied could evaluate whether Plaintiff was suffering from a

disability and whether there were reasonable accommodations available. Plaintiff’s

evidence demonstrates that he reported a disability and Allied required additional


P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432   11
information. There is no evidence in the record that Allied regarded or perceived

Plaintiff as having a “disability.”1 On this basis, Defendant is entitled to summary

judgment.

           B.          Reasonable Accommodation

           Plaintiff complains that he was not given a reasonable accommodation,

specifically that he was not permitted to work at certain posts at the Port of Houston

and not at other posts. Based on Plaintiff’s position in his Response at pages 8-10 that

he is relying on being “regarded as” disabled rather than suffering from an actual

disability, the accommodation claim fails. The ADA requires employers to provide

reasonable accommodations only for employees who are actually disabled, not for

those who are regarded as disabled. See 42 U.S.C. § 12112(b)(5)(A); 29 C.F.R.

§ 1630.9(e);2 Weed v. Sidewinder Drilling, Inc., 245 F. Supp. 3d 826, 838 (S.D. Tex.

2017).

           Even if Allied had been required to provide a reasonable accommodation to

Plaintiff, the undisputed evidence establishes that it did so. Allied transferred Plaintiff



1
           Plaintiff concedes that his back injury has not had an impact on other jobs he has
           worked, including work as a private contractor working for the Army overseas. See
           Austgen Decl., ¶ 23; Austgen Depo., p. 14.
2
           An employer is “not required to provide a reasonable accommodation to an individual
           who meets the definition of disability solely under the ‘regarded as’ prong . . ..” 29
           C.F.R. § 1630.9(e).

P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432      12
to another facility – Phillips 66 – where he would not be required to perform the job

duties that were aggravating his back injury and that his physician identified as

restrictions. Allied paid Plaintiff the same wages and provided the same benefits at

the Phillips 66 facility as it had at the Port of Houston. Notably, Plaintiff did not

complain about the transfer and, indeed, eventually went to work for Phillips 66

directly.            Allied was not required to provide Plaintiff with his preferred

accommodation, and a “disabled employee has no right to a promotion, to choose

what job to which he will be assigned, or to receive the same compensation as he

received previously.” See Griffin v. United Parcel Serv., Inc., 661 F.3d 216, 224 (5th

Cir. 2011).

           Plaintiff also complains that Allied failed to comply with its obligation to

engage in the interactive process. The interactive process is intended to allow the

parties “to craft a reasonable accommodation.” Molden v. E. Baton Rouge Parish Sch.

Bd., 715 F. App’x 310, 315-16 (5th Cir. Oct. 6, 2017). An employer may violate the

ADA when its “unwillingness to engage in a good faith interactive process leads to

a failure to reasonably accommodate an employee.” Id. at 316. In this case, however,

there is no genuine fact dispute that Allied provided Plaintiff with a reasonable




P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432   13
accommodation. Therefore, “any putative failure to engage in an interactive process

cannot be said to have led to a failure to reasonably accommodate.”3 Id.

           For each of the reasons discussed above, Defendant is entitled to summary

judgment on the “reasonable accommodation” discrimination claim.

           C.          Retaliation Claim – Adverse Employment Action

           As stated above, a prima facie case of retaliation under the ADA requires

evidence that (1) the plaintiff participated in an activity protected under the ADA;

(2) his employer took an adverse employment action against him; and (3) there is a

causal connection between the protected activity and the adverse action. See Nall v.

BNSF Ry. Co., 917 F.3d 335, 349 (5th Cir. 2019). Plaintiff engaged in protected

activity under the ADA when he requested accommodation for his disability. See

Hammond v. Jacobs Field Servs., 499 F. App’x 377, 383 (5th Cir. Dec. 5, 2012).


3
           Additionally, the undisputed evidence in the record establishes that Allied engaged
           in the interactive process with Plaintiff. When Plaintiff notified Allied in early
           September 2016 that his job duties at the Port of Houston were aggravating his back
           injury, Allied told him to stop performing those duties until his physician determined
           it was safe for him to return to work. Plaintiff did not return the “Fitness for Duty
           Form” to Allied until September 23, 2016. Allied immediately reviewed the Form
           and determined that it failed to identify any physical limitations, so Allied required
           additional information from Plaintiff and his physician. That information was
           provided on September 26, 2016. The next day, Allied contacted Plaintiff about
           alternate facilities where he could work given his physical limitations. Plaintiff
           expressed his interest in a new location, interviewed for an Allied position at the
           Phillips 66 facility on September 29, 2016, and began working there by the beginning
           of October. This satisfied any obligation Allied had to engage in an interactive
           process with Plaintiff.

P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432      14
           Plaintiff has failed to present evidence that raises a genuine issue of material

fact regarding an adverse employment action. Plaintiff argues that it was an adverse

employment action when he was placed on unpaid leave until he was released to

return to work by his physician. Plaintiff advised Allied that performing his job duties

was aggravating his back injury and that he was unable to perform the work required

for some of the posts at the Port of Houston. At that point, Plaintiff had informed his

employer that he could not perform his job responsibilities, and that performing those

responsibilities was aggravating his back injury. Therefore, Allied reasonably

required Plaintiff to stop working until a physician determined that it was safe for him

to return to work. Plaintiff has cited nothing in the ADA or any case law that requires

paid leave during a period of time when the employee claims to be unable to perform

his essential job requirements.

           When Plaintiff was transferred to the Phillips 66 facility, his title was changed

from Licensed Security Officer – the title he held at the Port of Houston – to “Site

Supervisor” so that he would be paid the same wages he earned at the Port of Houston.

Plaintiff claims that he suffered an adverse employment action because his “equivalent

position at the port” would have earned $8.00 more. This is not evidence of an

adverse employment action. Plaintiff never worked as a supervisor at the Port of

Houston. It is undisputed that the “Site Supervisor” position at the Phillips 66 facility


P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432    15
allowed Plaintiff to be paid the same wages as his “Security Officer” position at the

Port of Houston. There is no evidence that Plaintiff suffered a reduction in overtime

opportunity or other benefits when he was transferred. Indeed, the uncontroverted

evidence demonstrates that he suffered no reduction in pay or benefits when he

transferred to the Phillips 66 facility from the Port of Houston.

           Plaintiff has failed to present evidence that Allied took any action against him

that was so harmful that it could dissuade a reasonable worker from participating in

protected activity under the ADA. As a result, Allied is entitled to summary judgment

on Plaintiff’s retaliation claim.

IV.        CONCLUSION AND ORDER

           Plaintiff has failed to present evidence that raises a genuine issue of material

fact regarding whether Allied perceived him as disabled for purposes of the ADA.

Allied was not required to provide a reasonable accommodation for an individual

claiming to be perceived or regarded as disabled. Even if Allied had been required to

provide a reasonable accommodation, Plaintiff has failed to present evidence that

raises a genuine issue of material fact regarding its alleged failure to do so.

Additionally, Plaintiff has failed to present evidence that raises a fact issue regarding

an adverse employment action. As a result, it is hereby




P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432   16
           ORDERED that Defendant’s Motion for Summary Judgment [Doc. # 28] is

GRANTED. The Court will issue a separate Final Judgment.

           SIGNED at Houston, Texas, this 30th day of July, 2019.




                                                       NAN Y F. ATLAS
                                              SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\0949MSJ.wpd   190730.1432   17
